
	

115 HR 5462 IH: Dairy Risk Management Act of 2018
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5462
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2018
			Mr. Peterson introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Agricultural Act of 2014 to provide support for dairy producers, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Dairy Risk Management Act of 2018. 2.Dairy risk management program for dairy producers (a)Review of data used in calculation of average feed costNot later than 60 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report evaluating the extent to which the average cost of feed used by a dairy operation to produce a hundredweight of milk calculated by the Secretary as required by section 1402(a) of the Agricultural Act of 2014 (7 U.S.C. 9052(a)) is representative of actual dairy feed costs.
 (b)Corn silage reportNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report detailing the costs incurred by dairy operations in the use of corn silage as feed, and the difference between the feed cost of corn silage and the feed cost of corn.
 (c)Collection of alfalfa hay dataNot later than 120 days after the date of the enactment of this Act, the Secretary of Agriculture, acting through the National Agricultural Statistics Service, shall revise monthly price survey reports to include prices for high-quality alfalfa hay in the top five milk producing States, as measured by volume of milk produced during the previous month.
 (d)Registration of multiproducer dairy operationsSection 1404(b) of the Agricultural Act of 2014 (7 U.S.C. 9054(b)) is amended— (1)in paragraph (3), by striking If and inserting Subject to paragraph (5), if; and
 (2)by adding at the end the following new paragraph:  (5)Certain multiproducer dairy operation exclusions (A)Exclusion of low-percentage ownersTo promote administrative efficiency in the dairy risk management program, a multiproducer dairy operation covered by paragraph (3) may elect, at the option of the multiproducer dairy operation, to exclude information from the registration process regarding any individual owner of the multiproducer dairy operation that—
 (i)holds less than a five percent ownership interest in the multiproducer dairy operation; or (ii)is entitled to less than five percent of the income, revenue, profit, gain, loss, expenditure, deduction, or credit of the multiproducer dairy operation for any given year.
 (B)Effect of exclusion on dairy risk management paymentsTo the extent that an individual owner of a multiproducer dairy operation is excluded under subparagraph (A) from the registration of the multiproducer dairy operation, any dairy risk management payment made to the multiproducer dairy operation shall be reduced by an amount equal to the greater of the following:
 (i)The amount determined by multiplying the dairy risk management payment otherwise determined under section 1406 by the total percentage of ownership interests represented by the excluded owners.
 (ii)The amount determined by multiplying the dairy risk management payment otherwise determined under section 1406 by the total percentage of the income, revenue, profit, gain, loss, expenditure, deduction, or credit of the multiproducer dairy operation represented by the excluded owners..
 (e)Relation to livestock gross margin for dairy programSection 1404(d) of the Agricultural Act of 2014 (7 U.S.C. 9054(d)) is amended— (1)by striking but not both and inserting but not on the same production;
 (2)by striking or the and inserting and the; and (3)by striking margin protection program and inserting dairy risk management program.
				(f)Production history of participating dairy operators
 (1)Continued use of prior dairy operation production historySection 1405(a)(1) of the Agricultural Act of 2014 (7 U.S.C. 9055(a)(1)) is amended by adding at the end the following new sentence: The production history of a participating dairy operation shall continue to be based on annual milk marketings during the 2011, 2012, or 2013 calendar year notwithstanding the operation of the dairy risk management program through 2023..
 (2)AdjustmentSection 1405(a) of the Agricultural Act of 2014 (7 U.S.C. 9055(a)) is amended— (A)in paragraph (2), by striking In subsequent years and inserting In the subsequent calendar years ending before January 1, 2019; and
 (B)in paragraph (3), by inserting , as applicable after paragraph (2). (3)Limitation on changes to business structureSection 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) is amended by adding at the end the following new subsection:
					
 (d)Limitation on changes to business structureThe Secretary may not make dairy risk management payments to a participating dairy operation if the Secretary determines that the participating dairy operation has reorganized the structure of such operation solely for the purpose of qualifying as a new operation under subsection (b)..
				(g)Dairy risk management payments
 (1)Election of coverage level threshold and coverage percentageSection 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) is amended— (A)in subsection (a), by striking annually; and
 (B)by adding at the end the following new subsection:  (d)Deadline for election; durationNot later than 90 days after the date of the enactment of this subsection, each participating dairy operation shall elect a coverage level threshold under subsection (a)(1) and a coverage percentage under subsection (a)(2) to be used to determine dairy risk management payments. This election shall remain in effect for the participating dairy operation for the duration of the dairy risk management program, as specified in section 1409..
 (2)Additional coverage level thresholds for certain producersSection 1406(a)(1) of the Agricultural Act of 2014 (7 U.S.C. 9056(a)(1)) is amended by inserting after or $8.00 the following: (and in the case of production subject to premiums under section 1407(b), also $8.50 or $9.00).
 (3)Election of production history coverage percentageSection 1406(a)(2) of the Agricultural Act of 2014 (7 U.S.C. 9056(a)(2)) is amended by striking beginning with 25 percent and not exceeding and inserting but not to exceed. (h)Premiums for participation in dairy risk management program (1)Premium per hundredweight for first 5 million pounds of productionSection 1407(b) of the Agricultural Act of 2014 (7 U.S.C. 9057(b)) is amended—
 (A)by striking paragraph (2) and inserting the following new paragraph:  (2)Producer premiumsThe following annual premiums apply:
								Coverage LevelPremium per Cwt.$4.00None$4.50$0.002$5.00$0.005$5.50$0.008$6.00$0.010$6.50$0.017$7.00$0.041$7.50$0.057$8.00$0.090$8.50$0.120$9.00   $0.170;
 and(B)by striking paragraph (3). (2)Technical correctionSection 1407(d) of the Agricultural Act of 2014 (7 U.S.C. 9057(d)) is amended in the subsection heading by striking Time for and inserting Method of.
				(i)Conforming amendments related to program name
 (1)HeadingThe heading of part I of subtitle D of title I of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 688) is amended to read as follows:
					
						IDairy Risk Management Program for Dairy Producers.
 (2)DefinitionsSection 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051) is amended— (A)by striking paragraphs (5) and (6) and inserting the following new paragraphs:
						
 (5)Dairy risk management programThe terms dairy risk management program and program mean the dairy risk management program required by section 1403. (6)Dairy risk management paymentThe term dairy risk management payment means a payment made to a participating dairy operation under the program pursuant to section 1406.; and
 (B)in paragraphs (7) and (8), by striking margin protection both places it appears. (3)Calculation of Actual Dairy Production MarginSection 1402(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9052(b)(1)) is amended by striking margin protection and inserting dairy risk management.
 (4)Program operationSection 1403 of the Agricultural Act of 2014 (7 U.S.C. 9053) is amended— (A)in the section heading, by striking ESTABLISHMENT OF MARGIN PROTECTION and inserting DAIRY RISK MANAGEMENT;
 (B)by striking Not later than September 1, 2014, the Secretary shall establish and administer a margin protection program and inserting The Secretary shall continue to administer a dairy risk management program; and
 (C)by striking margin protection payment both places it appears and inserting dairy risk management payment. (5)ParticipationSection 1404 of the Agricultural Act of 2014 (7 U.S.C. 9054) is amended—
 (A)in the section heading, by striking MARGIN PROTECTION; (B)in subsection (a), by striking margin protection program to receive margin protection payments and inserting dairy risk management program to receive dairy risk management payments; and
 (C)in subsections (b) and (c), by striking margin protection each place it appears. (6)Production historySection 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) is amended—
 (A)in subsection (a)(1)— (i)by striking margin protection program the first place it appears and inserting dairy risk management program; and
 (ii)by striking margin protection the second place it appears; and (B)in subsection (c), by striking margin protection.
 (7)PaymentsSection 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) is amended— (A)in the section heading, by striking MARGIN PROTECTION and inserting DAIRY RISK MANAGEMENT;
 (B)by striking margin protection each place it appears and inserting dairy risk management; and (C)in the heading of subsection (c), by striking Margin Protection.
 (8)PremiumsSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended— (A)in the section heading, by striking MARGIN PROTECTION and inserting DAIRY RISK MANAGEMENT;
 (B)in subsection (a), by striking margin protection program and inserting dairy risk management program; and (C)in subsection (e), by striking margin protection both places it appears.
 (9)PenaltiesSection 1408 of the Agricultural Act of 2014 (7 U.S.C. 9058) is amended by striking margin protection both places it appears and inserting dairy risk management. (10)Administration and enforcementSection 1410 of the Agricultural Act of 2014 (7 U.S.C. 9060) is amended by striking margin protection each place it appears and inserting dairy risk management.
 (j)Effective dateThe amendments made by this section shall take effect 60 days after the date of the enactment of this Act.
 (k)DurationSection 1409 of the Agricultural Act of 2014 (7 U.S.C. 9059) is amended— (1)by striking margin protection and inserting dairy risk management; and
 (2)by striking 2018 and inserting 2023. 3.Class I skim milk price (a)Class I skim milk priceSection 8c(5)(A) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)(A)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by striking the third and fourth sentences, including the table, and inserting the following new sentence: Throughout the 2-year period beginning on the effective date of this sentence (and subsequent to such 2-year period unless modified by amendment to the order involved), for purposes of determining prices for milk of the highest use classification, the Class I skim milk price per hundredweight specified in section 1000.50(b) of title 7, Code of Federal Regulations (or successor regulation), shall be the sum of the adjusted Class I differential specified in section 1000.52 of such title 7, plus the adjustment to Class I prices specified in sections 1005.51(b), 1006.51(b), and 1007.51(b) of such title 7 (or successor regulation), plus the simple average of the advanced pricing factors computed in sections 1000.50(q)(1) and 1000.50(q)(2) of such title 7 (or successor regulation), plus $0.74..
			(b)Effective date and implementation
 (1)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning more than 120 days after the date of the enactment of this Act.
 (2)ImplementationImplementation of the amendment made by subsection (a) is not subject to any of the following: (A)The notice and comment provisions of section 553 of title 5, United States Code.
 (B)The notice and hearing requirements of paragraphs (3) and (4) of section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937.
 (C)The order amendment requirements of section 8c(17) of such Act (7 U.S.C. 608c(17)). (D)A referendum under section 8c(19) of such Act (7 U.S.C. 608c(19)).
 4.Extension of dairy forward pricing programSection 1502(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8772(e)) is amended— (1)in paragraph (1), by striking 2018 and inserting 2023; and
 (2)in paragraph (2), by striking 2021 and inserting 2026. 5.Extension of dairy indemnity programSection 3 of Public Law 90–484 (7 U.S.C. 450l) is amended by striking 2018 and inserting 2023.
 6.Extension of dairy promotion and research programSection 113(e)(2) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking 2018 and inserting 2023.
 7.Repeal of dairy product donation programSection 1431 of the Agricultural Act of 2014 (7 U.S.C. 9071) is repealed.  